Russell, C. J.
The jury are the judges of the credibility of all the witnesses; and while the testimony of some of the witnesses for the State is insufficient to authorize the conviction of the accused, one witness positively testified that the' accused participated in a game of cards played for money. There being, therefore, evidence'to support the verdict, and the trial judge being satisfied therewith, the judgment refusing a new trial will not be reversed.

Judgment affirmed.


Roan, J., absent.